El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
El primer motivo que, para fundar su petición de deses-timación, ofrece el apelado, no es exacto, porque de récord resulta que la parte apelante tiene obtenidas varias prórro-gas, venciendo la última el 5 de diciembre de 1930.
En cuanto al segundo motivo, o sea que el apelante Pe-drosa no notificó esta apelación a su co-demandado Vargas, el apelante en su oposición sostiene que esto no era nece-sario, porque Vargas no contestó la demanda, ni se anotó su rebeldía. De la transcripción del récord aparece que Vargas formuló excepción previa, conjuntamente con Pedro-sa, y luego no contestó la demanda. Vargas es una parte interesada en el pleito, y la notificación de la apelación debió hacerse a tal interesado.
No es necesario resolver la cuestión de frivolidad, que se propone.

Debe desestimarse, y se desestima, la apelación,